ARNOLD, V.C.J.
According to the official returns in the race of Member of the House pf Representatives, Fifth Legislative District, Oklahoma County, petitioner, Ben Brickell, received twenty votes less than his opponent in the run-off primary held *362July 25, 1950. Within the time prescribed by law Brickell filed with the State Election Board his application for recount of the ballots cast in certain designated precincts within the Fifth Legislative District of Oklahoma county wherein the election was held.
In said application he challenged the correctness of the announced results and prayed that a hearing be had and a recount ordered. His application was denied by the Board. Thereupon he filed this action in this court seeking mandamus.
Said application under the rules of law this day announced in William O. Coe v. State Election Board et al., 203 Okla. 356, 221 P. 2d 774, and for the reasons therein stated, was and is wholly sufficient to entitle said petitioner to a recount as prayed for.
Writ granted.
DAVISON, C.J., and WELCH, CORN, LUTTRELL, HALLEY, JOHNSON, and O’NEAL, JJ., concur.